Exhibit 10.48

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

TRIQUINT OPTOELECTRONICS, INC.

 

AS SELLER,

 

AND

 

ANTHEM PARTNERS, LLC

 

AS PURCHASER

 

Date:  As of March 7th, 2005

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of this 7th day
of March, 2005 (the “Effective Date”) by and between TRIQUINT OPTOELECTRONICS,
INC., a Delaware corporation (the “Seller”), and ANTHEM PARTNERS, LLC, a
Pennsylvania limited liability company, or its nominee or assignee (the
“Purchaser”).

 

ARTICLE I.
PURCHASE AND SALE

 

Section 1.1             Agreement of Purchase and Sale.  Subject to the terms
and conditions hereinafter set forth, on the Closing Date (as defined in
Section 4.1) Seller agrees to sell and convey to Purchaser, and Purchaser agrees
to purchase from Seller, the following:

 

(a)     the property commonly known as 9999 Hamilton Boulevard, Breinigsville,
Pennsylvania, containing approximately 137.34 acres (the “Land”), which Land is
more particularly described in Exhibit A attached hereto and incorporated herein
by this reference, together with all of the buildings located thereon
(collectively, the “Building”), containing approximately 850,000 +/- square feet
in the aggregate, and any other improvements and fixtures located thereon and
all rights, privileges and appurtenances pertaining thereto including all of
Seller’s right, title and interest in and to all rights-of-way and easements and
strips and gores of land adjacent thereto (herein collectively called the “Real
Property”);

 

(b)     any and all of Seller’s right, title and interest in and to all tangible
personal property and equipment specifically described on Schedule 1.1(b)
attached hereto (the “Personal Property”);

 

(c)     any and all of Seller’s right, title and interest in and to the
following (to the extent they are in effect on the Closing Date):

 

(i)            all service contracts and agreements (collectively, the
“Contracts”) relating to the upkeep, repair, maintenance or operation of the
Real Property or the Personal Property to the extent Purchaser has agreed to
assume such Contracts pursuant to Section 3.2).  Any Contracts entered into
after the Effective Date in accordance with Section 5.2(c) hereof shall be
deemed for purposes of this Agreement to constitute Contracts, and the defined
term Contracts as used herein shall be deemed to have been revised to include
and incorporate any such Contracts;

 

(ii)           all warranties and guaranties (express or implied) issued to, and
held in the name of, Seller in connection with the Real Property or the Personal
Property (the “Warranties”); and

 

(iii)          all permits, licenses, approvals and authorizations issued by any
governmental authority in favor of Seller in connection with the Real Property
(the property described in this Section 1.1(b) being sometimes herein referred
to collectively as the “Intangibles”).

 

1

--------------------------------------------------------------------------------


 

The term “Property” shall mean the Real Property, the Personal Property, the
Warranties and the Intangibles.

 

Section 1.2             Purchase Price. Seller is to sell, and Purchaser is to
purchase, the Property for the sum of Nine Million Three Hundred Thousand
Dollars ($9,300,000.00) (the “Purchase Price”).

 

Section 1.3             Payment of Purchase Price.  The Purchase Price, as
increased or decreased by prorations and adjustments as herein provided, shall
be payable in full at the Closing (as defined in Section 4.1) in cash by wire
transfer of immediately available funds to a bank account designated by Seller
in writing to Purchaser prior to the Closing Date (as defined in Section 4.1). 
Notwithstanding the foregoing, Seller may use any portion of any payments due to
Seller under this Agreement to satisfy any lien or encumbrance against the
Property or for such other purpose as Seller may determine.

 

Section 1.4             Deposit.  Prior to 5:00 p.m. EST on the first business
day following the date of execution hereof, Purchaser shall deposit, with
Coventry Abstract, agent for First American Title Insurance Company, 1401 Morris
Road, Blue Bell, Pennsylvania 19422 (the “Escrow Agent,” and sometimes referred
to herein as the “Title Company”), the sum of Three Hundred Fifty Thousand
Dollars ($350,000.00) (the “Deposit”) in good funds, either by certified bank or
cashier’s check or by federal wire transfer.  The Escrow Agent shall hold the
Deposit in an interest-bearing strict joint order escrow account in accordance
with the terms and conditions of this Agreement and the terms and provisions of
a separate escrow agreement with the Escrow Agent.  All interest and income
earned on the Deposit shall become a part of the Deposit.

 

ARTICLE II.
TITLE AND SURVEY

 

Section 2.1             Title Objections.  On or after the Effective Date,
Purchaser shall request the Title Company to issue its title insurance
commitment for the Real Property (the “Title Commitment”) and shall engage a
licensed surveyor to prepare an ATLA/ACSM survey of the Property (the “Survey”).
No later than twenty (20) days after the Effective Date, Purchaser shall have
the right to notify Seller in writing of its objection to any matters disclosed
by the Title Commitment or the Survey (collectively, the “Title Objections”). 
Upon receipt of any such timely written notice of Title Objections from
Purchaser, Seller may, but shall not be obligated to, cure the Title Objections
on or before the Closing Date.  Seller shall notify Purchaser within five (5)
days of receiving the Title Objections as to its decision to either cure or not
to cure the Title Objections.  Notwithstanding the foregoing, in the event that
the Title Objection is a monetary lien, charge or encumbrance intentionally
placed against the Property by Seller which is able to be removed by the payment
of a certain sum or a judgment or mechanics’ lien caused by the acts of Seller,
then Seller shall be required to cure the Title Objection by paying the certain
sum or the sum required to remove the judgment or mechanics’ lien on or prior to
the Closing Date.

 

(a)     If Seller elects by notice at any time not to cure any Title Objection
(except as provided in the last sentence of subparagraph (a) above, as to which
Seller shall be obligated to cure), then Purchaser’s sole right and remedy shall
be, on the terms

 

2

--------------------------------------------------------------------------------


 

and conditions set forth below, either:  (x) to elect not to purchase the
Property, in which event this Agreement shall be terminated, and the Deposit
shall be returned to Purchaser; or (y) to complete the transactions contemplated
hereby in accordance with this Agreement subject to such Title Objection without
reduction in or abatement of the Purchase Price.

 

(b)     Purchaser shall exercise its option pursuant to clause (x) of
Section 2.1(a) above by written notice given to and received by Seller within
five (5) days after the receipt by Purchaser of Seller’s notice that Seller will
not cure the Title Objections.  If Purchaser shall fail to send a written notice
to Seller exercising Purchaser’s option set forth under clause (x) of
Section 2.1(a) within the applicable period, then Purchaser shall conclusively
be deemed to have exercised the option set forth in clause (y) of Section 2.1(a)
above.

 

Section 2.2             Permitted Exceptions.  For purposes of this Agreement,
the term “Permitted Exceptions” shall mean all title exceptions and survey
matters pertaining to the Property which: (i) are disclosed by the Title
Commitment and/or Survey and are not the subject of a Title Objection made by
Purchaser pursuant to this ARTICLE II, or (ii) constitute valid Title Objections
made by Purchaser which Seller shall has elected not to cure (or cause the Title
Company to endorse over), and which Purchaser has elected (or is deemed to have
elected) to accept pursuant to this ARTICLE II, or (iii) are otherwise expressly
stated in this Agreement as being Permitted Exceptions.

 

Section 2.3             Conveyance of Title.  At Closing, Seller shall convey
and transfer to Purchaser, and Purchaser shall accept, fee simple title to the
Real Property (subject only to the Permitted Exceptions) by execution and
delivery of the Deed (as defined in Section 4.2(a)) from Seller to Purchaser. 
The legal description appearing on the Survey shall govern any Closing
hereunder.

 

Section 2.4             PREI Claim.  Without limiting anything in this
Article II, Purchaser acknowledges that Preferred Real Estate Investments, Inc.
has asserted claims related to the Property (the “PREI Claims”).  If the PREI
Claims are included as an exception to the Title Commitment, the same shall be
addressed by the parties in accordance with the procedures set forth in
Section 2.1.

 

ARTICLE III.
DUE DILIGENCE INVESTIGATION; ACCESS

 

Section 3.1             Delivery of Due Diligence Documents.  No later than five
(5) days after the Effective Date, time being of the essence, and thereafter
through the date of Closing, Seller shall make available to Purchaser at the
Real Property for Purchaser’s review and copying, at Purchaser’s expense, all of
Seller’s files relating to the Property, including, without limitation, the
following items to the extent in possession of Seller or reasonably available to
Seller at no additional expense of Seller (collectively the “Due Diligence
Documents”):

 

(a)     Copies of the latest title commitment and title policy with respect to
the Property which are in Seller’s possession;

 

3

--------------------------------------------------------------------------------


 

(b)     The latest as-built plans or surveys of the Property prepared by a
registered and licensed surveyor which are in Seller’s possession;

 

(c)     All Contracts;

 

(d)     Copies of all leases, licenses and other similar agreements;

 

(e)     Copies of any appraisals of the Property in Seller’s possession;

 

(f)      Copies of the two (2) most recent ad valorem tax statements for the
Real Property and any tax statement relating to the Personal Property;

 

(g)     Copies of any zoning letters;

 

(h)     All equipment and building warranties and guaranties;

 

(i)      All insurance policies covering the Property, together with a history
of claims for the last two (2) calendar years;

 

(j)      Operating income/expense statements for the Property for last two
calendar years, together with current year-to date, as well as tenant billings
and utility billings for the last calendar year;

 

(k)     Detailed general ledger for the Property for last two calendar years,
together with current year-to date;

 

(l)      Operating and Capital Budgets for the Property for last two calendar
years, together with current year-to date;

 

(m)    Copies of the floor plans of all buildings on the Property;

 

(n)     Summary of tenant improvements and other capital improvements or repairs
to the Property for the past two (2) years, including a history of repairs and
replacements to the HVAC and the roof;

 

(o)     Copies of any documents relating to any pending lawsuits relating to the
Property; and

 

(p)     Any and all site plans, building plans and specifications, engineering
plans, architectural reports, environmental reports (including, asbestos and
mold), geological reports, eddy current wind and earthquake tests, owner’s
association manual, maintenance reports, ADA compliance reports, certificates of
occupancy, certificates of compliance of, on or affecting the Property
(including, OSHA, fire and health).

 

Section 3.2             Review and Approval of Contracts.  On or before the
Approval Date, Purchaser shall notify Seller in writing as to which of the
Contracts, if any, Purchaser elects to assume at Closing.  Unless such notice is
given by Purchaser, Purchaser shall at and as of the Closing assume such
Contracts (except to the extent that such Contracts are to be retained

 

4

--------------------------------------------------------------------------------


 

by Seller as tenant under the Lease as hereinafter set forth).  Those Contracts
not assumed by Purchaser shall be terminated by Seller as of the Closing Date,
except to the extent that Seller elects to keep such Contracts in effect as the
tenant under the Lease, in which event Seller shall have no obligation to
terminate such Contracts at Closing provided that such Contracts can be
terminated without penalty and without cost to Purchaser on or prior to the
expiration of the Lease.

 

Section 3.3             Purchaser’s Right to Terminate Agreement Prior to
Approval Date. As used herein, the term “Due Diligence Period” shall mean the
period expiring at 6:00 p.m. local time on the date which is the thirtieth
(30th) day after the Effective Date, and the last day of the Due Diligence
Period is referred to herein as the “Approval Date”.  Purchaser shall have the
sole, exclusive, and unilateral right to terminate this Agreement and its
obligations hereunder, for any or no reason whatsoever by providing written
notice to Seller of such termination from Purchaser on or before the Approval
Date.  In the event that Purchaser fails to deliver written notice to Seller
terminating this Agreement on or before to the Approval Date, such failure shall
be deemed to be an election of Purchaser to proceed to Closing and to purchase
the Property pursuant to the terms and conditions herein contained.  If
Purchaser timely terminates this Agreement pursuant to this Section 3.3, then
the Escrow Agent is directed to release the Deposit to Seller within three (3)
days of receipt of written notice of such termination and neither party shall
have any further obligations or liability hereunder; provided, however, in the
event Purchaser so terminates this Agreement due to the fact that its due
diligence review during the Due Diligence Period discloses environmental
contamination of the Real Property or structural damage or capital improvements
(including major repair or replacement of building mechanical, electrical, or
plumbing systems necessary for the operation of the Buildings as designed)
required to meet governmental code or regulations to the Building (except for
any roof damage) that will reasonably cost in excess of Five Hundred Thousand
Dollars ($500,000.00) in aggregate to remedy or repair, the Deposit shall be
returned to Purchaser.  Purchaser shall promptly provide to Seller copies of all
reports, documents, or other materials (i) that show that such $500,000
threshold would be exceeded, or (ii) were prepared or obtained as part of its
due diligence review.  In addition, if Purchaser terminates this Agreement in
accordance with the provisions of this Section then, upon the request of either
party, Purchaser and Seller agree to execute a written release of this
Agreement.

 

Section 3.4             Access.  Seller agrees to provide Purchaser access to
the Property following the Effective Date for the purpose of performing, at
Purchaser’s sole cost and expense, studies, appraisals, physical inspections,
investigations and tests on the Property (the “Tests”) provided (i) that no
Tests shall be conducted in a manner as to disturb or unreasonably interfere
with the current use of the Property, and (ii) that no Phase II or other
invasive testing shall be conducted without the prior approval of Seller.  Upon
completion of such Tests, Purchaser agrees at its sole cost to restore the
Property to substantially the condition it was in immediately prior to such
Tests.  Purchaser shall indemnify, defend (with counsel reasonably satisfactory
to Seller), protect, and hold Seller harmless from and against any and all
liability, loss, cost, damage, or expense (including, without limitation,
attorney’s fees and costs) which Seller may sustain or incur for damage to
property or injury to persons by reason of or in connection with any Tests made
by Purchaser or Purchaser’s agents or contractors relating to or in connection
with the Property, or entries by Purchaser or its agents or contractors onto the
Property.  Notwithstanding any provision to the contrary in this Agreement, the
indemnity obligations of Purchaser under

 

5

--------------------------------------------------------------------------------


 

this Agreement shall survive any termination of this Agreement or the delivery
of the deed and the transfer of title pursuant to this Agreement.

 

Section 3.5             Lease Negotiation.  Both parties’ obligations under this
Agreement are contingent upon the parties’ mutual agreement, on or before the
twentieth (20th) day after the Effective Date (the “Lease Approval Date”), on
the form of the Lease of a portion of the Real Property more particularly
described in Section 10.1(c) hereof.  The parties agree to negotiate the final
form of the Lease in good faith, which shall incorporate the terms set forth in
Section 10.1 hereof, and shall otherwise contain such other terms as are
customarily contained in commercial leases of this nature, taking into
consideration the size, use, and location of the Leased Premises, as well as
such other terms as may be mutually agreed upon by the parties.  If, despite
such good faith efforts, the parties have not agreed on the form of the Lease on
or before the Lease Approval Date, either party may give written notice to the
other party of the need to finalize the form of the Lease.  In the event the
parties are still unable, despite their continued good faith efforts, to agree
upon the form of the Lease within five (5) business days of such notice, either
party may terminate this Agreement by written notice to the other party,
whereupon the Deposit shall be refunded to Purchaser and the parties shall
thereafter have no further obligations hereunder (except as set forth in
Section 3.4 hereof).

 

ARTICLE IV.
CLOSING; CLOSING ADJUSTMENTS AND COSTS; CONDITIONS

 

Section 4.1             Time and Place.  The consummation of the transactions
contemplated hereby (the “Closing”) shall be held in escrow with the Title
Company on the earlier of any date selected by Purchaser after the Approval Date
or April 1, 2005 (“Closing Date”).  Purchaser shall have the right to extend the
Closing Date an additional sixty (60) days upon (i) delivery of written notice
of such extension to Seller on or before March 25, 2005, and (ii) payment to the
Escrow Agent on or before said date the amount of Two Hundred Thousand Dollars
($200,000), which shall be immediately released by the Escrow Agent to Seller
and shall be non-refundable in all instances (except for Seller’s default), but
shall be credited to the Purchase Price at Closing.  At Closing, Seller and
Purchaser shall perform the obligations set forth in, respectively, Section 4.2
and Section 4.3, the performance of which obligations shall be concurrent
conditions.

 

Section 4.2             Seller’s Obligations at Closing. At the Closing, Seller
shall:

 

(a)           deliver to Purchaser a duly executed special warranty deed (the
“Deed”) in the form attached hereto and made a part hereof as Exhibit B;

 

(b)           deliver to Purchaser a duly executed bill of sale (the “Bill of
Sale”) in the form attached hereto and made a part hereof as Exhibit C;

 

(c)           if applicable, deliver to Purchaser a duly executed assignment and
assumption agreement (the “Assignment and Assumption of Contracts”) in the form
attached hereto and made a part hereof as Exhibit D;

 

6

--------------------------------------------------------------------------------


 

(d)           deliver to Purchaser a certificate stating that Seller is not a
“foreign person” in the form attached hereto and made a part hereof as Exhibit E
duly executed by Seller;

 

(e)           join Purchaser in the execution of the Lease;

 

(f)            deliver to Purchaser the original Contracts which are assigned by
Seller and assumed by Purchaser hereunder (to the extent originals are available
and, if not, certified copies thereof), together with such leasing and property
files and records which are located at the Property;

 

(g)           subject to the terms of the Lease, deliver to Purchaser possession
of the Property in the condition required by Section 4.8 hereof, together with
all keys to all locks on the Property; and

 

(h)           deliver such additional documents as Title Company shall
reasonably require to consummate the transaction contemplated in this Agreement
(including, but not limited to, organizational documents of Seller, a good
standing of Seller, and a standard form ALTA Statement.

 

Section 4.3             Purchaser’s Obligations at Closing. At the Closing,
Purchaser shall:

 

(a)           pay to Seller the full amount of the Purchase Price, as increased
or decreased by prorations and adjustments as herein provided, in the manner set
forth in Section 1.3 hereof less the amount of the Deposit which shall be
delivered to Seller plus any other fees, costs, expenses and amounts set forth
as Purchaser’s obligations in Section 4.4 and Section 4.5;

 

(b)           join Seller in the execution of the Assignment and Assumption of
Contracts;

 

(c)           join Seller in the execution of the Lease;

 

(d)           deliver to Seller such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Purchaser; and

 

(e)           deliver such additional documents as shall be reasonably required
by the Title Company to consummate the transaction contemplated by this
Agreement.

 

Section 4.4             Credits and Prorations.  The following adjustments to
the Purchase Price paid hereunder shall be made between Seller and Purchaser and
shall be prorated (as applicable) as of the Closing Date:

 

(a)           Operating Expenses.  Except for any utilities or other operating
expenses that Seller will continue to pay pursuant to the Lease (see
Section 10.1(f) hereof), all utilities or other apportionable charges or
expenses pertaining to the Property, if any, shall be prorated between Purchaser
and Seller as of the Closing Date.  Purchaser shall take all steps

 

7

--------------------------------------------------------------------------------


 

necessary to effectuate the transfer of all utilities (other than those that
will continue to be paid by Seller under the Lease) to its name as of the
Closing Date, and where necessary, post deposits with the utility companies. 
Seller shall ensure that all utility meters (other than those that will continue
to be paid by Seller under the Lease) are read as of the Closing Date.  Seller
shall be entitled to recover any and all deposits held by any utility company as
of the Closing Date.  To the extent that utility meters cannot be read as of the
Closing Date, then a proration estimation shall be made based on the most
recently available readings, with adjustments to be made after the Closing in
accordance with Section 4.4(c).

 

(b)           Taxes and Assessments.  Real estate taxes and assessments imposed
by governmental authority that are not yet due and payable shall be prorated as
of the Closing Date based upon the most recent ascertainable assessed values and
tax rates.  Seller shall receive a credit for any taxes and assessments paid by
Seller and applicable to any period after the Closing.  All refunds or tax
savings relating to real estate taxes shall inure to the benefit of Seller if
such refunds or tax savings relate to any period for which Seller owned the
Property.  Purchaser shall have no obligation to pursue any such refunds or
savings, but shall cooperate with Seller in its efforts to pursue the same.

 

(c)           Final Adjustment After Closing.  If final prorations cannot be
made at Closing for any item being prorated under this section, then Purchaser
and Seller agree to allocate such items on an accrual basis as soon as invoices
or bills are available and applicable reconciliation with tenants have been
completed, with final adjustment to be made no later than ninety (90) days after
the Closing Date.  Income and expenses shall be received and paid by the parties
on an accrual basis with respect to their period of ownership.  Payments in
connection with the final adjustment shall be due within thirty (30) days of
written notice of such final adjustment amount.  Each party shall have
reasonable access to, and the right to inspect and audit the other party’s
supporting documentation to confirm the final prorations.

 

(d)           Insurance.  The fire, hazard, and other insurance policies
relating to the Property shall be cancelled by Seller as of the Closing Date and
shall not, under any circumstances, be assigned to Purchaser.  All unearned
premiums for fire and any additional hazard insurance premium or other insurance
policy premiums with respect to the Property shall be retained by Seller.

 

The provisions of this Section 4.4 shall survive Closing.

 

Section 4.5             Transaction Taxes and Closing Costs.

 

(a)           Seller shall pay for the following fees, costs and expenses:

 

(i)            the fees of any counsel representing Seller in connection with
this transaction;

 

(ii)           one-half of any and all realty transfer taxes imposed in
connection with the transfer of the Property;

 

(iii)          the cost or fee for such insurance or endorsement over any Title
Objection cured by Seller pursuant to Section 2.1 hereof;

 

8

--------------------------------------------------------------------------------


 

(iv)          one-half of any escrow charges incurred hereunder;

 

(v)           any real estate commissions arising from the sale of the Property;
and

 

(vi)          all other closing costs incurred by Seller on Seller’s behalf in
connection with this transaction.

 

(b)           Purchaser shall pay the following fees, costs and expenses:

 

(i)            the fees of any counsel representing Purchaser in connection with
this transaction;

 

(ii)           one-half of any and all realty transfer taxes imposed in
connection with the transfer of the Property;

 

(iii)          the recording fees for the Deed;

 

(iv)          (A) the cost of the premium for an ALTA owner’s/lender’s title
insurance policy for the Property and (B) any other fees or premiums for
extended coverage or any endorsements requested by Purchaser (excluding,
however, any cost or fee for such insurance or endorsement over any Title
Objection cured by Seller pursuant to Section 2.1);

 

(v)           all costs and expenses incurred in connection with the preparation
of the Survey requested by Purchaser;

 

(vi)          one-half of any escrow charges incurred hereunder; and

 

(vii)         all other closing costs incurred by Purchaser on Purchaser’s
behalf in connection with this transaction.

 

Section 4.6             Conditions Precedent to Obligation of Purchaser.  The
obligation of Purchaser to consummate the transaction hereunder shall be subject
to the fulfillment on or before the Closing Date of all of the following
conditions, any or all of which may be waived by Purchaser in its sole
discretion:

 

(a)           Seller shall have delivered or made available to Purchaser all of
the items required to be delivered or made available to Purchaser pursuant to
the terms of this Agreement, including but not limited to, those provided for in
Section 3.1 or Section 4.2;

 

(b)           the representations and warranties of Seller contained in this
Agreement shall have been true and correct in all material respects as of the
Effective Date and shall be true and correct in all material respects as of the
Closing Date;

 

(c)           Seller shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Seller as of the Closing Date;

 

9

--------------------------------------------------------------------------------


 

(d)           The Title Company shall be irrevocably committed to deliver an
ALTA owner’s policy of title insurance (excluding extended coverage and any
endorsements thereto) in the amount of the Purchase Price insuring the Property
subject only to the Permitted Exceptions and otherwise in form and manner
reasonably acceptable to Purchaser, provided that Purchaser shall have performed
its obligations hereunder in connection with the payment of any fees or premiums
and the delivery of any documents required by the Title Company; and

 

(e)           Subject to Sections 7.1 and 7.2 below (relating to casualty and
condemnation), the physical condition of the Real Property shall be
substantially the same on the Closing Date as on the Effective Date, except for
changes thereto which result from or are attributable to reasonable or normal
wear and tear.

 

Section 4.7             Conditions Precedent to Obligation of Seller.  The
obligation of Seller to consummate the transaction hereunder shall be subject to
the fulfillment on or before the Closing Date of all of the following
conditions, any or all of which may be waived by Seller in its sole discretion:

 

(a)           Seller shall have received the Purchase Price as adjusted as
provided herein, and the Deposit, pursuant to and payable in the manner provided
for in this Agreement;

 

(b)           Purchaser shall have delivered to Seller all of the items required
to be delivered to Seller pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.3;

 

(c)           All of the representations and warranties of Purchaser contained
in this Agreement shall have been true and correct in all material respects as
of the Effective Date and shall be true and correct as of the Closing Date; and

 

(d)           Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the Closing Date.

 

Section 4.8             Condition of Property.  Seller shall have a period of
six (6) months after Closing in which to remove its furniture, fixtures, and
equipment from the Property (except that no such removal shall be required for
the Leased Premises until the end of the Lease term).  Upon such removal, Seller
shall leave all disconnected electrical supply lines in a condition that
complies with applicable code requirements and shall deliver the Property to
Purchaser in broom clean condition.

 

ARTICLE V.
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.1             Representations and Warranties of Seller.  Seller hereby
makes the following representations and warranties to Purchaser as of the
Effective Date and as of the date of Closing:

 

10

--------------------------------------------------------------------------------


 

(a)           Organization and Authority.  Seller has been duly organized and is
in good standing under the laws of the state of its incorporation and state in
which the Real Property is located.  Seller has the full right and authority to
enter into this Agreement and to transfer all of the Property and to consummate
or cause to be consummated the transaction contemplated by this Agreement.  The
persons signing this Agreement on behalf of Seller are authorized to do so.

 

(b)           Agreement Binding.  This Agreement constitutes a legal, valid and
binding obligation of Seller enforceable against Seller in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights and by
general principles of equity (whether applied in a proceeding at law or in
equity).  All Related Documents executed by Seller at the Closing will be duly
authorized, executed, and delivered by Seller, are or at the Closing will be
legal, valid, and binding obligations of Seller, are sufficient to convey title,
and do not violate any provisions of any agreement to which Seller is a party or
to which it is subject.  The term “Related Documents” shall mean any document or
instrument executed and/or delivered by Seller or Purchaser in connection with
or pursuant to the Closing of the transaction contemplated by this Agreement
including, without limitation, the Deed, Bill of Sale, Assignment and Assumption
of Contracts and the FIRPTA Certificate.

 

(c)           Agreements.  Except for the PREI Claims, no understanding,
agreement (either express or implied), or alleged expectancy of agreement with
respect to sale, lease or other transfer of the Property exists between Seller
and any third party, and Seller is in no way restricted from negotiating and
entering into an agreement with Purchaser and selling the Property to Purchaser.

 

(d)           Leases.  There are no leases at the Real Property and, except for
the Lease, there shall be no leases at or affecting the Real Property on the
Closing Date.

 

(e)           Condemnation.  To Seller’s knowledge, Seller has not received
notice (written or otherwise) of any condemnation proceedings having been
instituted or threatened against any of the Property.

 

(f)            Bankruptcy.  Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

 

(g)           No Pending Actions.  Except for the PREI Claims, to Seller’s
knowledge, Seller has not received any written notice of:  (i) any pending (and
to Seller’s knowledge there is no threatened) action, suit, arbitration,
unsatisfied order or judgment which could materially and adversely affect the
use and operation or the value of the Property; or (ii) any government
investigation or proceeding pending against Seller or the Real Property which,
if adversely determined, could materially interfere with the consummation of the
transaction

 

11

--------------------------------------------------------------------------------


 

contemplated by this Agreement; or (iii) any pending (or to Seller’s knowledge,
threatened) condemnation, taking or eminent domain proceedings against the Real
Property.

 

(h)           No Violations.  To Seller’s knowledge, Seller has not received
written notice of any material violations of any laws enacted by any federal,
state, local or other governmental agency or regulatory body with respect to the
Property which remain uncured and could materially and adversely affect the use
and operation or the value of the Property or materially and adversely interfere
with the consummation of the transaction contemplated by this Agreement.

 

(i)            Non-Foreign Status.  Seller is not a “foreign person” as defined
in the Federal Foreign Investment in Real Property Tax Act of 1980.

 

(j)            Completeness and Accuracy.  To Seller’s knowledge, the documents
made available by Seller to Purchaser pursuant to Section 3.1 are the material
documents in the possession of Seller or its representative and agents relating
to the Property and used by Seller in its operation of the Property.

 

For purposes of the representations and warranties of Seller contained herein,
the term “knowledge” shall mean the current actual knowledge of Mr. Glen Riley,
Vice President, and Mr. Ray Link, Chief Financial Officer, of TriQuint
Semiconductor, Inc. (“TQS”), Seller’s parent corporation, who Seller represents
are the individuals who are the most knowledgeable about the Property and the
representations and warranties contained herein.  The foregoing individuals
shall not have any personal liability by virtue of the foregoing representations
and warranties. Except for the representations and warranties of Seller
contained in this Agreement, Seller does not make any other representations or
warranties with respect to the Property, express or implied, and Purchaser
acknowledges that, except for the representations and warranties of Seller
contained in this Agreement, Purchaser is purchasing the Property in its “AS IS,
WHERE IS” condition without any other representation of warranty of Seller.

 

Section 5.2             Covenants of Seller from Effective Date to Closing. 
Seller hereby covenants with Purchaser as follows:

 

(a)           From the Effective Date hereof until the Closing or earlier
termination of this Agreement, Seller shall use commercially reasonable efforts
to operate and maintain the Property in a manner generally consistent with the
manner in which Seller has operated and maintained the Property prior to the
date hereof;

 

(b)           From the Effective Date hereof until the Closing or earlier
termination of this Agreement , Seller shall not enter into any leases, licenses
or other similar agreements with respect to the Real Property or negotiate with
any other parties with respect to any lease or sale of the Real Property.

 

(c)           Except as provided below, a copy of any amendment or renewal of
any Contract or any new Contract (collectively, the “New Contracts” and
individually “New Contract”) which Seller wishes to execute between the
Effective Date and the Closing Date will be submitted to Purchaser.  Purchaser
shall have the right to approve any such New Contract which Seller desires to
enter into between after the Due Diligence Period expires and the Closing

 

12

--------------------------------------------------------------------------------


 

Date.  With respect to any such New Contract which Purchaser has the right to
approve, Purchaser shall notify the Seller in writing within five (5) business
days (“New Contract Approval Period”) after its receipt thereof (and any
additional information reasonably requested by Purchaser from Seller relating to
any of the New Contracts) of either its approval or disapproval thereof.  In the
event Purchaser notifies Seller in writing within the New Contract Approval
Period that Purchaser does not approve any such New Contract, then Seller shall
not enter into such New Contract.  In the event Purchaser fails to notify Seller
in writing of its approval or disapproval within the New Contract Approval
Period, Purchaser shall be deemed not to have approved any such New Contract. 
Notwithstanding the foregoing, nothing contained in this Section 5.2(c) or this
Agreement shall prohibit Seller from entering into any Contract which either (i)
expires on or before the Closing Date, (ii) is terminable without penalty and
without cost or expense to Purchaser upon no more than thirty (30) days written
notice from Seller to the other party to such Contract, or (iii) Seller will
retain as the tenant under the Lease provided the same can be terminated without
penalty and without cost or expense to Purchaser prior to the expiration of the
Lease.

 

(d)           From the Effective Date hereof until the Closing or earlier
termination of this Agreement, Seller shall not modify or change the zoning
classifications of the Property without Purchaser’s consent.

 

Section 5.3             Survival of Seller’s Representations and Warranties. 
The representations and warranties of Seller set forth in Section 5.1, shall
survive for a period of twelve (12) months after the Closing. Notwithstanding
the foregoing, Purchaser shall not be entitled to assert any claim against
Seller with respect to the inaccuracy of any representation or warranty made by
Seller, or failure by Seller to perform its covenants, agreements and conditions
under this Agreement, to the extent that Purchaser has actual knowledge of such
inaccuracy or failure at or prior to the time of Closing, it being the intent
and agreement of the parties that Purchaser shall not have the right or ability
to consummate the Closing and thereafter assert a claim for breach of a
warranty, representation, covenant, agreement or condition by Seller which
Purchaser had actual knowledge of at or prior to Closing; provided, however,
that Seller has promptly notified Purchaser prior to Closing in writing of any
such inaccuracy or failure of which Seller had actual knowledge.

 

Section 5.4             Representations and Warranties of Purchaser.  Purchaser
hereby makes the following representations and warranties to Seller as of the
Effective Date and as of the Closing Date:

 

(a)           Organization and Authority of Purchaser. Purchaser has been duly
organized and is in good standing under the laws of the Commonwealth of
Pennsylvania .  Purchaser has the full right and authority to enter into this
Agreement, to purchase all of the Property and to consummate or cause to be
consummated the transaction contemplated by this Agreement.  The persons signing
this Agreement on behalf of Purchaser is authorized to do so;

 

(b)           Pending Actions.  To Purchaser’s knowledge, there is no action,
suit, arbitration, unsatisfied order or judgment, government investigation or
proceeding pending against Purchaser which, if adversely determined, could
individually or in the aggregate

 

13

--------------------------------------------------------------------------------


 

materially interfere with the consummation of the transaction contemplated by
this Agreement; and

 

(c)           Agreement Binding.  This Agreement constitutes a legal, valid and
binding obligation of Purchaser enforceable against Purchaser in accordance with
the terms hereof, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
and by general principles of equity (whether applied in a proceeding at law or
in equity).

 

Section 5.5             Survival of Purchaser’s Representations and Warranties. 
The representations and warranties of Purchaser set forth in Section 5.4 shall
survive the Closing for a period of twelve (12) months.  Notwithstanding the
foregoing, Seller shall not be entitled to assert any claim against Purchaser
with respect to the inaccuracy of any representation or warranty made by
Purchaser, or failure by Purchaser to perform its covenants, agreements and
conditions under this Agreement, to the extent that Seller has actual knowledge
of such inaccuracy or failure at or prior to the time of Closing, it being the
intent and agreement of the parties that Seller shall not have the right or
ability to consummate the Closing and thereafter assert a claim for breach of a
warranty, representation, covenant, agreement or condition by Purchaser which
Seller had actual knowledge of at or prior to Closing; provided, however, that
Purchaser has promptly notified Seller in writing of any such inaccuracy or
failure of which Purchaser had actual knowledge.

 

ARTICLE VI.
DEFAULT

 

Section 6.1             Default by Purchaser.  In the event of any material
default by Purchaser under this Agreement that is not cured within five (5) days
after Purchaser’s receipt of notice thereof (but in no event later than the time
and date of Closing), Seller shall be entitled, as its sole and exclusive
remedy, to terminate this Agreement and receive the Deposit as liquidated
damages for the breach of this Agreement, it being agreed between the parties
hereto that the actual damages to Seller in the event of such a material breach
are impractical to ascertain and the stated amount of the Deposit is a
reasonable estimate thereof.  Seller’s receipt of the Deposit pursuant to the
terms of this Section 6.1 shall release Purchaser from any and all liability
relating to this Agreement, except for any surviving liability of Purchaser
under Section 3.4 above.

 

Section 6.2             Default by Seller.  In the event of any material default
by Seller under this Agreement that is not cured within five (5) days after
Seller’s receipt of notice thereof (but in no event later than the time and date
of Closing), Purchaser shall be entitled, as its sole and exclusive remedy, to
either (i) receive the return of the Deposit and the reimbursement from Seller
for all of Purchaser’s documented out-of-pocket expenses incurred by Purchaser
in connection with this Agreement and its purchase of the Property, which
receipt shall operate to terminate this Agreement and release Seller from any
and all liability hereunder or (ii) enforce specific performance.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VII.
RISK OF LOSS

 

Section 7.1             Casualty.  Subject to the provisions of this
Section 7.1, Seller shall bear the risk of any damage to the Property between
the Effective Date and the Closing Date.  From the Effective Date to the Closing
Date, Seller shall keep and maintain all insurance policies necessary for the
operation for the operation of the Property.  If the Property is damaged by
fire, storm, flood, or any other casualty between the Effective Date and Closing
Date, Seller and Purchaser shall obtain an estimate of the cost of repairing the
damage from an established contractor selected by Seller and reasonably approved
by Purchaser.

 

(a)           If the estimated cost to repair such damage is less than $250,000,
then the Closing shall be held in accordance with the terms of this Agreement
and Seller shall assign its rights to any and all insurance proceeds to
Purchaser or, if the insurance proceeds have been received by Seller, credit the
Purchase Price the amount of such proceeds.  If the estimated cost to repair
such damage is equal to or more than $250,000, then either Purchaser or Seller
may elect to terminate this Agreement upon written notice to the other given
within five (5) business days after receipt of notice of the estimated cost of
repair.  If this Agreement is terminated by Purchaser or Seller within such five
(5) business day period, the Deposit shall be returned to Purchaser and neither
Seller nor Purchaser shall have any further rights, claims or obligations
against one another arising out of this Agreement.  If this Agreement is not so
terminated, then the Closing shall be held in accordance with the terms of this
Agreement and, at Purchaser discretion, Seller shall assign its right to all
insurance proceeds to Purchaser or repair the damage at Seller’s sole cost and
expense.

 

(b)           All repairs to be performed by Seller pursuant to this Section 7.1
shall be done in a good and workmanlike manner consistent with the original
construction of the Property.

 

Section 7.2             Condemnation.

 

(a)           If prior to the Closing any part of the Property is condemned or
taken pursuant to any governmental or other power of eminent domain, or if
written notice of taking or condemnation is issued with respect to any portion
of the Property, or if proceedings are instituted or threatened in writing to be
instituted by any governmental or other authority having the power of eminent
domain with respect to any portion of the Property (any such event, a “Taking”),
Seller shall immediately notify Purchaser as soon as Seller receives written
notice of any such Taking.  If the Taking is of all of the Real Property, or of
a portion of the Real Property which would materially and adversely affect the
Property or the use or value thereof or access thereto, then either Seller or
Purchaser shall have the right, to be exercised within five (5) business days
after receiving such notification, to terminate this Agreement effective upon
written notice to the other party.

 

(b)           If this Agreement is terminated within such five (5) business day
period, the Deposit shall be returned to Purchaser and, neither Seller nor
Purchaser shall have any further rights, claims or obligations against one
another arising out of this Agreement.

 

15

--------------------------------------------------------------------------------


 

(c)           If neither Seller or Purchaser has right to terminate or, if they
have such right, they do not elect to terminate within the five (5) business day
period, then Purchaser shall accept the Property net of the portion taken by the
Taking.  In such event, if the condemnation award in respect of the Taking is
paid to Seller prior to the Closing, the Purchase Price shall be reduced by an
amount equal to the proceeds of the award received by, or on behalf of, Seller. 
If the award has not been paid to Seller as of the Closing Date, then Seller
shall assign to Purchaser, without recourse, at the Closing, by documents
reasonably satisfactory to Purchaser, all rights of Seller to the award, in
which case there shall be no adjustment in the Purchase Price by reason of the
Taking.

 

ARTICLE VIII.
COMMISSIONS

 

Section 8.1             Brokerage Commissions.  With respect to the transaction
contemplated by this Agreement, Seller and Purchaser each represent to the other
that no broker, licensed or otherwise, brought about this transaction, nor has
any possible claim to any commission, except for CB Richard Ellis and Colliers
L & A on behalf of Seller, and The Flynn Company on behalf of Purchaser.  Seller
shall be responsible to pay any commission owed to such parties per a separate
agreement, which shall be shared by said brokers as they may agree.  Purchaser
acknowledges that The Flynn Company may not receive one-half of the total
commission paid.  Each party hereto agrees that if any person or entity, other
than the above-named brokers, makes a claim for brokerage commissions or finders
fees related to the sale of the Property by Seller to Purchaser, and such claim
is made by, through or on account of any acts or alleged acts of said party or
its representatives, said party will protect, indemnify, defend and hold the
other party free and harmless from and against any and all loss, liability,
cost, damage and expense (including reasonable attorneys’ fees) in connection
therewith.  The provisions of this Section 8.1 shall survive the Closing or any
termination of this Agreement.

 

ARTICLE IX.
MISCELLANEOUS

 

Section 9.1             Assignment.  Subject to the provisions of this
Section 9.1, the terms and provisions of this Agreement are to apply to and bind
the permitted successors and assigns of the parties hereto.  Purchaser may not
assign its rights under this Agreement without first obtaining Seller’s written
approval, which approval may not be unreasonably withheld, conditioned or
delayed; provided, however, Purchaser shall have the right to assign this
Agreement to an affiliate of Purchaser without the prior written consent of
Seller.

 

Section 9.2             Notices.  Any notice pursuant to this Agreement shall be
given in writing by (a) personal delivery, (b) reputable overnight delivery
service with proof of delivery, or (c) legible facsimile transmission, sent to
the intended addressee at the address set forth below, or to such other address
or to the attention of such other person as the addressee shall have designated
by written notice sent in accordance herewith, and shall be deemed to have been
given upon receipt or refusal to accept delivery, or, in the case of facsimile
transmission, as of the date of the facsimile transmission (if such is received
by 5:00 p.m. local time of the recipient) provided that an original of such
facsimile is also sent to the intended addressee by means

 

16

--------------------------------------------------------------------------------


 

described in clauses (a), or (b) above.  Unless changed in accordance with the
preceding sentence, the addresses for notices given pursuant to this Agreement
shall be as follows:

 

If to Seller: 
TriQuint Optoelectronics, Inc.
c/o TriQuint Semiconductor, Inc.
2300 NE Brookwood Parkway
Hillsboro, OR 97124

 

If to Purchaser:
Anthem Partners, LLC
120 W. Germantown Pike, Suite 200
Plymouth Meeting, PA 19462

 

 

 

Attn: Ray Link, Chief Financial Officer
Tel: (503)615-9435
Fax: (503)615-8900

 

Attn: Lawrence Stuardi
Tel: 610-238-0500
Fax: 610-238-0140

 

 

 

With a copy to:
Randal A. Johnson
Ater Wynne LLP
222 SW Columbia, Suite 1800
Portland, Oregon 97201-6618

 

 

 

 

 

Phone (503) 226-8611
Fax(503) 226-0079
e-mail raj@aterwynne.com

 

 

 

Section 9.3             Modifications.  This Agreement cannot be changed orally,
and no executory agreement shall be effective to waive, change, modify or
discharge it in whole or in part unless such executory agreement is in writing
and is signed by the parties against whom enforcement of any waiver, change,
modification or discharge is sought.

 

Section 9.4             Entire Agreement  This Agreement, including the exhibits
and schedules hereto and the documents contemplated hereby, contains the entire
agreement between the parties hereto pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.

 

Section 9.5             Further Assurances.  Each party agrees that it will
execute and deliver such other documents and take such other action, whether
prior or subsequent to the Closing, as may be reasonably requested by the other
party to consummate the transaction contemplated by this Agreement.

 

Section 9.6             Counterparts.  This Agreement may be executed in
counterparts, all such executed counterparts shall constitute the same
agreement, and the signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart.

 

Section 9.7             Severability.  If any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Agreement shall nonetheless remain in full force and
effect; provided that the invalidity or unenforceability

 

17

--------------------------------------------------------------------------------


 

of such provision does not materially adversely affect the benefits accruing to
any party hereunder.

 

Section 9.8             Applicable Law.  This Agreement and the Related
Documents shall be governed by and construed in accordance with the internal
laws of the Commonwealth of Pennsylvania without regard to conflicts of law
principles.  The parties hereto agree that the provisions of this Section 9.8
shall survive the Closing or any termination of this Agreement.

 

Section 9.9             No Third-Party Beneficiary  The provisions of this
Agreement and of the documents to be executed and delivered on the Closing Date
are and will be for the benefit of Seller, Purchaser, and Escrow Agent only and,
subject to the provisions of Section 9.1, are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered on
the Closing Date.

 

Section 9.10           Captions.  The section headings appearing in this
Agreement are for convenience of reference only and are not intended, to any
extent and for any purpose, to limit or define the text of any section or any
subsection hereof.

 

Section 9.11           Construction.  The parties acknowledge that the parties
and their counsel have reviewed and revised this Agreement and that any normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

 

Section 9.12           Internal Revenue Service Reporting Requirement.  Each
party shall execute, acknowledge and deliver to the other party such
instruments, and take such other actions, as such other party may reasonably
request in order to comply with Section 6045(e) of the Internal Revenue Code of
1986, as amended, or any successor provision or any regulations promulgated
pursuant thereto (the “Code”), insofar as the same requires reporting of
information in respect of real estate transactions.  The provisions of this
Section 9.12 shall survive the delivery of the deed hereunder.

 

Section 9.13           Tax Free Exchange.

 

(a)           Notwithstanding any terms in the Agreement to the contrary, each
party shall have the right to consummate the transactions contemplated by this
Agreement in a manner which qualifies as a tax-deferred exchange, in whole or in
part, under the provisions of Section 1031 of the Code.

 

(b)           Upon request of either party (the “Requesting Party”) and at the
expense of the Requesting Party, the other party agrees to cooperate with the
Requesting Party with respect to any tax-deferred exchange pursuant to the
provisions of Section 1031 of the Code and the Treasury Regulations thereunder
and to execute any and all documents reasonably requested by the Requesting 
Party in connection therewith, provided that (i) the other party shall not incur
additional costs or expenses attributable to the exchange, including reasonable
attorneys’ fees, deed excise taxes and recording fees; (ii) the Requesting Party
agrees to indemnify and hold the other harmless from and against all liability
arising from any tax deferred exchange relating to the Property conducted by the
Requesting Party, (iii) the other party shall

 

18

--------------------------------------------------------------------------------


 

not be required to purchase or take title to any replacement property in
connection with any such deferred exchange (the “Replacement Property”) and
(iv) the Closing Date shall not be altered as a result of any such exchange.

 

(c)           Each party acknowledges that the other party shall not be deemed
an agent of the Requesting Party in connection with said exchange.  Each party
further acknowledges that all agreements in connection with performing the
exchange shall be prepared at the Requesting Party’s expense by its counsel.

 

(d)           Without limiting the foregoing, the Requesting Party shall have
the right to transfer all or any portion of its interests under the Agreement to
a qualified intermediary (the “Intermediary”) in accordance with the provisions
of Section 1031 of the Code and the Treasury Regulations thereunder (and, as a
result of the transfer, the Intermediary will acquire an equitable interest in
the title to the Property); provided, the Requesting Party shall not be released
from its obligations hereunder as a result of such transfer.

 

Section 9.14           Attorneys’ Fees.  In the event any dispute between the
parties hereto regarding this Agreement or any Related Documents should result
in litigation, the prevailing party in such litigation shall be reimbursed for
all reasonable costs, including, without limitation, reasonable attorneys’ fees.

 

Section 9.15           Confidentiality.  Each party agrees that, except as
otherwise set forth in this Agreement or required by law or legal process, it
shall:  (i) keep the contents of this Agreement and any information related to
the transaction contemplated hereby confidential (except that Purchaser and
Seller may disclose such data and information to their respective employees,
lenders, consultants, accountants and attorneys, provided that such persons
agree to treat such data and information confidentially); and (ii) refrain from
generating or participating in any publicity statement, press release or other
public notice regarding this transaction without the prior written consent of
the other party unless required under applicable law or by legal process;
provided, however, that Purchaser and Seller may at or following the Closing
publicly announce the sale of the Property and the identity of the new owner
thereof.  The provisions of this Section 9.15 shall survive the Closing.

 

ARTICLE X.
LEASEBACK TO SELLER

 

Section 10.1           Negotiation of Lease.  As a condition to the parties’
obligations hereunder, Seller and Purchaser (or their assignees hereunder) shall
execute at Closing a lease agreement for the following-described portions of the
Real Property (the “Lease”), with the Seller as the tenant and Purchaser as the
landlord thereunder, under the following general terms and conditions:

 

(a)           Initial Term:  Twenty-four (24) months from the Closing Date;
provided, however, that if the Closing Date is extended by Purchaser in
accordance with Section 4.1 hereof, the term of the Lease may, at Seller’s
option, be shortened by the same number of days that Closing is extended past
April 1, 2005.

 

19

--------------------------------------------------------------------------------


 

(b)           Annual Base Rent:  [***]

 

(c)           Leased Premises:  The following portions of the Real Property, as
depicted on Schedule 10.1(c) attached hereto:

 

(i)            all of Building 2; and

 

(ii)           the manufacturing (not office) portion of Building 4 (the
“Building 4 Space”), which includes the portion of said premises used by Seller
for chip fabrication that is depicted on Schedule 10.1(c) hereto (the “Chip Fab
Space”).

 

(d)           Recapture of Building 4:  Purchaser shall have the right to
recapture all or portions of the Building 4 Space.  For those portions of the
Building 4 Space not included in the Chip Fab Space, Purchaser shall give Seller
no less than sixty (60) days written notice of Purchaser’s intent to recapture
such premises.  For the Chip Fab Space, Purchaser shall give Seller no less than
eighteen (18) weeks written notice of its intent to recapture such space. 
Seller may extend such notice period for recapture of the Chip Fab Space an
additional four (4) weeks by written notice to Purchaser given within the
initial eighteen (18) week period.  Upon expiration of the applicable notice
period (as the same may be extended), Seller shall deliver possession of the
recaptured premises to Purchaser in the condition required by Section 4.8,
hereof and the lease of such premises shall thereupon terminate.

 

(e)           Access and Use Rights:  Seller shall have the right to reasonable
use of other portions of the Buildings as necessary to access the Leased
Premises.  Seller shall also have the right to access the Central Utilities
Plant and the Command Center in order to operate the Leased Premises and to
perform its obligations under the Lease, which space shall be considered common
area.  Seller shall also have the right to reasonable use, in common with
Purchaser and other tenants, the dock area and the auditorium in Building 1, and
shall coordinate such use with Purchaser.  Seller’s access and use rights
generally set forth herein shall be subject to further refinement and
clarification, and to reasonable rules and restrictions concerning the joint use
thereof by the parties and future tenants of the Buildings, as may be set forth
in the Lease. The intention of these access and use rights is to permit Seller
(or its assignee) to continue to use the Leased Premises in substantially the
same manner as is currently the case and as is reasonably necessary to operate
its business.

 

(f)            Utilities/Operating Expenses:  Seller shall pay for all utilities
and services directly relating to its use and occupancy of the Leased Premises
during the Lease term.  Landlord shall be responsible for all other utilities
and services for the remainder of the Buildings.  The parties agree to
reasonably cooperate with each other in an effort to minimize utility and other
operating costs.  Anything to the contrary in the foregoing notwithstanding, the
parties agree to allocate the utility and other operating costs as set forth on
Schedule 10.1(f) attached hereto (the “Cost Allocation”).  Each party shall be
responsible for the total amount of

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

all cost items allocated to it on the Cost Allocation, which shall not be
limited by the estimated amounts set forth thereon.  For the “Shared Costs” set
forth on the Cost Allocation, Seller shall be responsible for such costs during
the initial Lease term, subject to payment by Purchaser of its fixed allocated
amount of $13,388 per month ($160,656 annually) (“Purchaser’s Allocation”),
which shall be paid by Purchaser to Seller in the form of a credit against
monthly Base Rent payable under the Lease; provided, however, that in the event
Seller (i) occupies any portion of the Building 4 Space, or (ii) has not removed
its furniture, fixtures, or equipment from the Property (except for the Leased
Premises) in accordance with Section 4.8 hereof, six (6) months following the
Closing Date, Purchaser’s Allocation shall be reduced to $0 until such time as
Seller vacates all of the Building 4 Space and/or removes such furniture,
fixtures, and equipment, as the case may be, at which time Seller shall again
receive the monthly credit for Purchaser’s Allocation.  Upon occupancy of any
portion of the Buildings by a tenant other than Seller, Seller’s allocated share
of the Shared Costs shall be equitably apportioned between Seller and such
tenant(s), considering the nature and extent of their respective use of such
utilities or services.  Upon occupancy of any portion of the Buildings by a
tenant other than Seller, Purchaser or Seller shall have the right to separately
meter any utilities serving the Leased Premises, at its sole cost and expense,
in which event Seller shall only be responsible for the cost of such metered
utilities actually used in the Leased Premises, and not the amount allocated for
such utilities by the Cost Allocation.

 

(g)           Maintenance and Repair: Seller shall maintain and repair, at its
sole cost and expense, the HVAC systems serving the Leased Premises (including
all special air handling equipment used in connection with its processing
activities on the Leased Premises), and all damage caused by Seller to the
Leased Premises during the term of the Lease.  Except as set forth in the Cost
Allocation, Purchaser shall maintain, repair, and replace, at its sole cost and
expense, the following items during the Lease term, the cost of which shall not
be passed through to Seller under the Lease (except during any renewal term(s)):
(a) all structural elements and the foundation of the Leased Premises; (b) the
roof; and (c) all other maintenance, repair, and replacement expenses not
specifically allocated to Seller herein.

 

(h)           Insurance:  Seller shall at all times during the Lease term
maintain general commercial liability insurance in an amount not less than
$2,000,000 per occurrence.  Purchaser shall at all times be responsible to
maintain, at its sole cost and expense, casualty insurance coverage on the
Leased Premises for the full replacement cost thereof.

 

(i)            Taxes:  Purchaser shall be responsible for all taxes due on the
Property (including the Leased Premises) from and after the Closing Date (except
during any renewal term(s)).  Seller shall have the right, at its sole cost and
expense, to pursue any refund of any charges applicable to periods prior to the
Closing Date.  Purchaser agrees to reasonably cooperate with Seller, at no cost
or expense to Purchaser, with respect to the same.  Should any tax appeal be
successful or any other cost saving measure as it pertains to the Property be
achieved for periods prior to the Closing Date, such savings will inure solely
to the benefit of Seller.

 

(j)            Renewal Options:  Provided that Seller (or its assignee of the
Lease) is not then in default under the Lease and has not failed to timely pay
(after any applicable grace or notice period) any installment of Base Rent
during the initial Lease term,

 

21

--------------------------------------------------------------------------------


 

Seller (or its assignee) shall have one of the following two renewal options
with respect to the Leased Premises:

 

(1)           One (1), five (5) year renewal option, exercisable on six
(6) months advance written notice, on the same terms set forth above except that
rent, utilities, and operating expenses payable during such renewal term shall
be as follows:

 

1st Year

 

[***]/sq. ft. NNN

2nd Year

 

[***]/sq. ft NNN

3rd Year

 

[***]/sq. ft. NNN

4th Year

 

[***]/sq. ft. NNN

5th Year

 

[***]/sq. ft. NNN.

 

OR

 

(2)           five (5), two (2) year renewal options, exercisable on six
(6) months advance written notice, on the same terms set forth above except that
rent, utilities, and operating expenses payable during such renewal term(s)
shall be as follows:

 

1st Renewal Term

 

[***]/sq. ft. NNN

2nd Renewal Term

 

[***]/sq. ft NNN

3rd Renewal Term

 

[***]/sq. ft. NNN

4th Renewal Term

 

[***]/sq. ft. NNN

5th Renewal Term

 

[***]/sq. ft. NNN.

 

The foregoing notwithstanding, Seller (or its assignee) shall have the right to
convert the third (3rd), fourth (4th), and fifth (5th) two (2) year renewal
options set forth above to one (1) year options, upon giving Purchaser twelve
(12) months notice prior to exercising each such one (1) year option.  Upon
Seller’s conversion of any of the third (3rd), fourth (4th), or fifth (5th)
options to a one (1) year option, each successive option shall thereafter
automatically be converted to a one (1) year option.

 

(k)           Surrender of Leased Premises:  Upon the expiration or earlier
termination of the Lease, Seller shall surrender the Leased Premises in the
condition required by Section 4.8 hereof, free and clear of all equipment, trade
fixtures and personal property of Seller (and Seller shall repair any damage
caused by the removal of such items).  The foregoing notwithstanding, Seller
shall have a reasonable period of time after Purchaser’s recapture of any
portion of the Leased Premises in accordance with Section 10.1(d) hereof in
which to remove its furniture, fixtures, and equipment from the recaptured
premises.

 

(l)            Assignment:  Seller shall have the absolute right to assign the
Lease in connection with the sale of Seller’s optoelectronics business without
the consent of, but

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

upon notice to, Purchaser.  Seller’s assignee may further assign the Lease only
upon Purchaser’s prior written consent, which consent shall not unreasonably be
withheld, conditioned, or delayed.

 

(m)          Negotiation of Lease:  Seller and Purchaser shall negotiate in good
faith the form of Lease within the Lease Approval Period as contemplated by
Section 3.5 hereof, which form shall incorporate the terms set forth above and
shall otherwise contain such other terms as are customarily contained in
commercial leases of this nature, taking into consideration, the size, use and
location of the premises, as well as such other terms as may be mutually agreed
upon by the parties.  Upon approval of the form of Lease, the parties shall
designate their approval thereof in writing and the form shall be attached as
Exhibit F hereto.

 

(n)           Guaranty:  Seller’s obligations to pay Base Rent under the Lease
for the initial twenty-four month term thereof shall be guaranteed by TQS.  Upon
any assignment of the Lease, Purchaser agrees to release TQS from such guaranty,
provided that the Lease assignee or any other guarantor has a net worth equal to
or greater than that of TQS as of the Closing Date.  TQS shall not guaranty any
obligations under the Lease during any renewal term(s).

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

SELLER:

PURCHASER:

 

 

 

 

TRIQUINT OPTOELECTRONICS, INC.

ANTHEM PARTNERS, LLC

 

 

 

 

 

 

 

By:

/s/ RAYMOND A. LINK

 

By:

/s/ LAWRENCE J. STUARDI

 

 

Name:

Raymond A. Link

 

Name:

Lawrence J. Stuardi

 

Title:

V.P Finance and Administration and CFO

 

Title:

President

 

 

23

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

EXHIBITS

 

EXHIBIT A

 

-

 

Legal Description of the Real Property

EXHIBIT B

 

-

 

Form of Special Warranty Deed

EXHIBIT C

 

-

 

Form of Bill of Sale

EXHIBIT D

 

-

 

Form of Assignment and Assumption of Contracts

EXHIBIT E

 

-

 

Form of FIRPTA Certificate

EXHIBIT F

 

-

 

Form of Lease

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of the Real Property

 

ALL THAT CERTAIN tract of land located in Upper Macungie Township, Lehigh
County, Pennsylvania, known as LOT 3 as shown on and described in accordance
with a Minor Subdivision Plan for Agere Systems, Inc., prepared by Barry Isett &
Associates, Inc., Trexlertown, Pennsylvania, dated October 22, 2001, last
revised February 20, 2002 and recorded in Lehigh County Document ID No. 7025857;
Document ID No. 7025858; Document ID No. 7025859, on August 28, 2002 and
Document ID No. 7049646 on Dec. 13, 2002, bounded and described as follows to
wit:

 

BEGINNING at the intersection of the northerly ultimate right-of-way line of 
S.R. 0222 (100 foot right-of-way and the easterly property line of Lot 1 as
shown on aforesaid Minor Subdivision Plan; thence along the lands of said Lot 1
the following seven (7) courses and distances (1) North 16 degrees 30 minutes 00
seconds East, 177.27 feet; (2) Along a circular curve to the right, having a
radius of 530.00 feet and a central angle of 28 degrees 10 minutes 08 seconds
(chord bearing and distance of North 30 degrees 35 minutes 04 seconds East,
257.95 feet), the arc length of 260.57 feet; (3) North 44 degrees 40 minutes 08
seconds East, 55.66 feet (4) Along a circular curve to the right, having a
radius of 418.06 feet and a central angle of 38 degrees 58 minutes 58 seconds
(chord bearing and distance of North 25 degrees 51 minutes 23 seconds West
278.75 feet), the arc length of 284.20 feet; (5) North 06 degrees 22 minutes 55
seconds West, 105.56 feet; (6) Along a circular curve to the left, having a
radius of 275.00 feet and a central angle of 87 degrees 16 minutes 23 seconds
(chord bearing and distance of North 50 degrees 01 minute 06 seconds West,
379.55 feet), the arc length of 418.88 feet; (7) North 03 degrees 39 minutes 18
seconds West, 50.00 feet to the southerly ultimate right-of-way line of Haas
Hill Road (60 foot right-of-way); thence along said southerly ultimate
right-of-way line of Haas Hill Road the following sixteen (16) courses and
distances; (1) North 86 degrees 20 minutes 42 seconds East, 558.25 feet;
(2) North 86 degrees 35 minutes 18 seconds East, 572.50 feet; (3) Along a
circular curve to the right, having a radius of 1,155.00 feet and a central
angle of 06 degrees 51 minutes 26 seconds (chord bearing and distance of South
89 degrees 58 minutes 59 seconds East, 138.15), the arc length of 138.23 feet;
(4) South 86 degrees 33 minutes 16 seconds East, 348.58 feet (5) Along a
circular curve to the left, having a radius of 830.00 feet and a central angle
of 03 degrees 29 minutes 59 seconds (chord bearing and distance of South 88
degrees 18 minutes 16 seconds East, 50.69 feet), the arc length of 50.70 feet;
(6) South 89 degrees 56 minutes 44 seconds East, 206.85 feet; (7) Along a
circular curve to the right, having a radius of 755.00 feet and a central angle
of 24 degrees 08 minutes 38 seconds (chord bearing and distance of South 77
degrees 58 minutes 57 seconds East, 315.80 feet), the arc length of 318.15 feet
(8) South 65 degrees 54 minutes 39 seconds East, 682.47 feet; (9) Along a
circular curve to the left, having a radius of 1,280.00 feet and a central angle
of 02 degrees 13 minutes 29 seconds (chord bearing and distance of South 67
degrees 01 minutes 24 seconds East, 49.70 feet), the arc length of 49.70 feet;
(10) South 68 degrees 08 minutes 09 seconds East, 431.15 feet, (11) Along a
circular curve to the right, having a radius of 230.00 feet and a central angle
of 34 degrees 33 minutes 46 seconds (chord bearing and distance of South 50
degrees 51 minutes 14 seconds East, 136.65 feet), the arc length of 138.74 feet;
(12) Along a circular curve to the left, having a radius of 318.34 feet and a
central angle of 29 degrees 51 minutes 07 seconds (chord bearing and distance of
South 48 degrees 29 minutes 53 seconds East, 163.99 feet); the arc length

 

--------------------------------------------------------------------------------


 

of 165.86 feet; (13) South 63 degrees 25 minutes 27 seconds East, 406.25 feet;
(14) South 62 degrees 09 minutes 53 seconds East, 329.07 feet; (15) Along a
circular curve to the left, having a radius of 2,130.00 feet and a central angle
of 03 degrees 43 minutes 28 seconds (chord bearing and distance of South 64
degrees 01 minute 37 seconds East, 138.43 feet), the arc length of 138.46 feet;
(16) South 65 degrees 53 minutes 21 seconds East, 191.84 feet to the westerly
property line of lands of Ralph C. Derr; thence along said lands of Ralph C.
Derr the following five (5) courses and distances; (1) South 24 degrees 44
minutes 28 seconds West, 168.94 feet; (2) South 66 degrees 31 minutes 26 seconds
East 70.70 feet; (3) South 24 degrees 57 minutes 00 seconds West, 89.86 feet;
(4) South 71 degrees 58 minutes 50 seconds East, 92.88 feet; (5) North 70
degrees 46 minutes 14 seconds East, 173.55 feet to the westerly property line of
Lot 2 as shown on aforesaid Minor Subdivision Plan; thence along said property
line of Lot 2, South 16 degrees 29 minutes 13 seconds West, 971.56 feet to the
aforesaid northerly ultimate right-of-way line of S.R. 0222 (100 foot
right-of-way); thence along said northerly ultimate right-of-way line of S.R.
0222, North 73 degrees 30 minutes 47 seconds West, 457.51 feet to the easterly
property line of lands of Verna A. Seagreaves; thence along said lands of Verna
A. Seagreaves the following three (3) courses and distances; (l) North 16
degrees 29 minutes 04 seconds East, 130.01 feet; (2) North 73 degrees 29 minutes
16 seconds West, 193.10; (3) South 03 degrees 12 minutes 45 seconds West, 134.01
feet to the aforesaid northerly ultimate right-of-way line of S.R. 0222, thence
along said right-of-way line, North 73 degrees 30 minutes 00 seconds West
3717.44 feet to the point of beginning.

 

Together with those certain rights of ways and easements set forth in Deed dated
1/4/1985 and recorded 6/6/1986 in Deed Book 1373 page 296 and in Deed dated
8/10/1972 and recorded 8/18/1972 in Misc. Book 361 page 625.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Special Warranty Deed

 

[Not Yet Drafted]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Bill of Sale

 

KNOW ALL MEN BY THESE PRESENTS,
that                                                      , a
                                                              (the “Seller”),
for and in consideration of the sum of Ten Dollars and other valuable
consideration to it in hand paid
by,                                               (the “Purchaser”), the receipt
and sufficiency of which are hereby acknowledged, hereby sells, assigns,
transfers and conveys unto said Purchaser any and all of Seller’s right, title
and interest in and to the Personal Property, AS IS, WHERE IS, and without
representation of any kind, without warranty of title or use, and without
warranty, express or implied, of merchantability or fitness for a particular
purpose, except as set forth in the Purchase and Sale Agreement dated as of
[                            ], 2005, between Seller and Purchaser.  Terms used
herein, which are not otherwise defined herein, shall have the meaning set forth
in the Purchase and Sale Agreement.

 

TO HAVE AND TO HOLD all of said Personal Property unto Purchaser, its successors
and assigns, to its own use forever.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of
the              day of                       , 2005.

 

 

 

 

,

 

a

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Assignment and Assumption of Contracts and Intangibles

 

This ASSIGNMENT AND ASSUMPTION OF CONTRACTS (the “Assignment’) is made as of
the              day of                   , 2005,
between                                                   (the “Assignor”),
and                                                                       (the
“Assignee”)

 

For and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration to it in hand paid by Assignee to Assignor, the conveyance by
Assignor to Assignee of all that certain real property commonly known
as                                                           (the “Property”),
and the mutual covenants herein contained, the receipt and sufficiency of the
foregoing consideration being hereby acknowledged by the parties hereto,
Assignor hereby assigns, transfers, sets over and conveys to Assignee all of
Assignor’s right, title and interest, to the extent assignable, in, to and under
the contracts set forth on the attached Schedule 1 (the “Assumed Contracts”),
the Warranties and Intangibles. Terms used herein, which are not otherwise
defined herein, shall have the same meaning as set forth in the Purchase and
Sale Agreement dated as of                                           , 2004, by
and between Assignor and Assignee.

 

Effective only from and after the date hereof and by acceptance hereof, Assignee
assumes and agrees to be bound by and agrees to perform all of Assignor’s
obligations solely as the same are set forth in writing in the Assumed
Contracts.

 

Assignee shall indemnify and hold Assignor harmless from and against any
actions, suits, proceedings or claims, and all costs and expenses (including,
without limitation, reasonable attorneys’ fees incurred in connection
therewith), based upon or arising out of any breach or alleged breach of any of
the Assumed Contracts or out of any other statement of facts connection with the
Assumed Contracts occurring or alleged to have occurred after the date hereof.
Assignor shall indemnify and hold Assignee harmless from and against any
actions, suits, proceedings or claims, and all costs and expenses (including,
without limitation, reasonable attorneys’ fees incurred in connection
therewith), based upon or arising out of any breach or alleged breach of any of
the Contracts or out of any other statement of facts connected with the
Contracts occurring or alleged to have occurred up to and including the date
hereof.

 

This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.

 

This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.

 

ASSIGNOR:

ASSIGNEE:

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of FIRPTA Certificate
CERTIFICATE REGARDING FOREIGN INVESTMENT
IN REAL PROPERTY TAX ACT

 

(ENTITY TRANSFEROR)

 

Section 1445 of the Internal Revenue Code provides that a transferee (purchaser)
of a U.S. real property interest must withhold tax if the transferor (seller) is
a foreign person.  To inform the transferee (purchaser) that withholding of tax
is not required upon the disposition of a U.S. real property interest
by                                                                        , a
                                                              (“Transferor”)
Transferor hereby certifies:

 

1.  Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).

 

2.  Transferor’s Federal Employer Identification Number
is                                                .

 

3.  Transferor’s office address
is:                                                                                                           .

 

4.  The address or description of the property which is the subject matter of
the disposition is
                                                                            .

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Transferor declares that it has examined this certification and to the best of
its knowledge and belief, it is true, correct and complete, and further declares
that the individual executing this certification on behalf of Transferor has
full authority to do so.

 

 

 

, a

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of Lease

 

 

[Not Yet Drafted]

 

--------------------------------------------------------------------------------